Citation Nr: 0630076	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-02 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for shell fragment 
wound (SFW) residuals of the right thigh (muscle group (MG) 
XIII), currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.  The veteran's separation documents reflect that he was 
awarded the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2005.  A transcript of the hearing has been 
made and is associated with the claims file.  
The case was advanced on docket by the order of the 
undersigned Veterans Law Judge in September 2005.

The veteran's representative argued that the veteran should 
be compensated for that portion of back disability caused or 
aggravated by the residuals of his right thigh SFW residuals 
to include neurological impairment.  The Board thus refers 
the claim for service connection for neurological impairment 
as associated with SFW in the right thigh as well as service 
connection for a back disability to the RO.

In a March 2006 rating decision, the RO granted a 10 percent 
evaluation for a tender scar on the right posterior mid 
thigh, secondary to the SFW residuals of the right thigh.  
The veteran has not appealed this evaluation or its effective 
date.  Thus, this issue is not before the Board.

The requested development having been completed, the claim is 
now again before the Board.




FINDING OF FACT

Medical evidence reflects that the residuals of SFW to the 
right thigh are productive of no more than moderate injury to 
MG XIII.


CONCLUSION OF LAW

The criteria for entitlement to evaluation greater than 10 
percent for residual muscle damage from SFW to the right 
thigh have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.55, 4.56, 4.73, 
Diagnostic Code 5313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, pre-adjudication VCAA notice was provided in 
June 2003.  Additional notice, including notice of criteria 
required to establish the effective date, as required by 
Dingess, supra, was provided in December 2003 and March 2006.  
The notices explained the evidence needed to substantiate the 
claim for increase, namely, evidence that the disabilities 
had worsened.  The veteran was also notified that VA would 
obtain VA records and records from other Federal agencies, 
and that he could submit records not held by a Federal 
agency, such as private medical records, or authorize VA to 
obtaining such records on his behalf.  He was also asked to 
send any evidence or information he might have in his 
possession.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini, supra (38 C.F.R. 
§ 3.159 notice); and of Dingess, supra (notice was provided 
on five of the five elements of a service connection claim). 

The actions of the RO described above provided the veteran 
with a meaningful opportunity to participate effectively in 
the processing of the claim and to submit additional argument 
and evidence, and to address the issues at a hearing, which 
he did.  For these reasons, any procedural defect caused by 
the lack of notice or in timing of notice was cured and the 
veteran has not been prejudiced by any defect in the VCAA 
notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 R.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA records, and asked the 
veteran to identify any non-VA sources of treatment.  The 
veteran responded initially, in May 2003, that he had 
received no treatment at VA facilities.  He further provided 
no information regarding private treatment or release of 
private treatment records.  In December 2005, he responded 
that he had been examined at the VA Medical Facility (VAMC) 
in Columbia, but that he had no other evidence or information 
to submit.  He stated he had undergone no private medical 
evaluations.  The veteran was further afforded VA 
examinations.  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for an increased 
evaluation is required to comply with the duty to assist.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Increased Evaluation

The veteran seeks an increased rating for the service-
connected residuals of a SFW to the right thigh.  The veteran 
testified that he experiences weakness and pain in the right 
leg, and that these symptoms increase with walking.  He also 
testified that he experiences lack of coordination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Schedule), and are intended 
to represent the average impairment of earning capacity 
resulting from disability. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005). The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (2006). Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2006).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994).

The Board notes that the provisions of 38 C.F.R. § 4.14 
preclude the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses. 
However, impairment associated with a veteran's service-
connected disability may be rated separately unless it 
constitutes the same disability or the same manifestation. 
The critical element is that none of the symptomatology for 
any of the disorders is duplicative of or overlapping with 
symptomatology of the other conditions. See Esteban v. Brown, 
6 Vet. App. 259 (1995).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 C.F.R. 
§ 4.45 (2006). The intent of the schedule is to recognize 
painful motion with joint or particular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59 (2006).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered. 38 C.F.R. §§ 4.40, 4.45 (2005). The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations. Id. Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

At the outset, service medical records of record reflects 
that the veteran was struck by shrapnel from an S-mine while 
clearing an enemy mine field in Italy, in July 1944.  He was 
struck in the right thigh, right arm, and right side of his 
face.  He was hospitalized, and the wounds were debrided.  
Retained fragments were not removed, and the wounds were 
described as penetrating and moderately severe.  Records show 
he was discharged to duty at the end of August 1944, with the 
right thigh wound described as healed.  Subsequent further 
treatment was required for the jaw injury.  His report of 
medical examination at discharge, dated in October 1945, 
reflects that he was treated for two months for mine wounds 
to the thigh and face, but then had no residual complaints.  
An April 1952 rating decision granted service connection for 
muscle injury as a result of penetrating gunshot wound to the 
right thigh, and evaluated the impairment as 10 percent 
disabling under Diagnostic Code 5313, effective in January 
1952.  

The service-connected residuals of a SFW to the right thigh 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5313, which contemplates injury of MG XIII 
that is of moderate severity.  In order for an increased 
rating to be assigned, the veteran must be shown to have a 
moderately severe injury to MG XIII related to the service-
connected SFW to the right leg. 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (2006).

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, for rating 
injury to MG XIII, it is noted the muscles function to 
provide extension of hip and flexion of the knee, and outward 
and inward rotation of the flexed knee; act with the rectus 
femoris and sartorius to synchronize simultaneous flexion of 
the hip and knee, and extension of the hip and knee.  In 
addition, it is noted that MG XIII governs the posterior 
thigh group and hamstring complex of two-joint muscles 
including the biceps femoris, semimembranosus, and 
semitendinosus.  A slight disability warrants a 
noncompensable rating. A moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 30 
percent rating, and a severe disability warrants a 40 percent 
rating. 38 C.F.R. § 4.73, Diagnostic Code 5313 (2006).

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions. 
38 C.F.R. § 4.55(b) (2006). Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions. 38 C.F.R. § 4.55(a) (2006). The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint. 38 C.F.R. § 4.55(d) 
(2006).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings. 
38 C.F.R. § 4.56 (2006).

38 C.F.R. 4.56, governing the evaluation of muscle 
disabilities reflects that: (a) An open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5301 
through 5323, in pertinent part, disabilities resulting from 
muscle injuries shall be classified as follows:

Moderate disability of a muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile throughout muscle 
tissue. Other objective findings include some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue. 38 C.F.R. 
4.56(d)(2) (2006).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. 4.56(d)(3) (2006).

Severe disability of muscles contemplates through-and-through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History would include 
evidence showing hospitalization for a prolonged period for 
treatment of the wound, with a record of consistent complaint 
of cardinal signs and symptoms of muscle disability , worse 
than those shown for moderately severe muscle injuries, and 
if present, evidence of inability to keep up with work 
requirements. Objectively, there are ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. 4.56(d)(4) (2006).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through-and-through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured. The Court has also held that the regulation appeared 
to require "muscle damage" but specified no minimum degree of 
damage in order for the injury to be of moderate degree. See 
Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. 38 C.F.R. § 4.40 
(2006).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As noted, the service-connected SFW residuals are currently 
rated as 10 percent disabling. Thus, to warrant a higher, 30 
percent rating, the evidence must show moderately severe 
muscle injury. In the instant case, the Board finds that the 
preponderance of the evidence is against a finding of more 
than moderate muscle injury to the right thigh from the SFW, 
as explained hereinbelow.

VA examination in June 2003 shows scarring over the vastus 
lateralis in the mid thigh region and a posterior wound over 
the biceps femoris in the mid thigh.  Strength is measured at 
4+ of 5 in quadriceps and hamstring with fatigability, and 
pain objective observed on repetitive motion.  In January 
2004, VA examination reveals findings of range of motion in 
the right knee measuring from zero to 120 degrees, and 
strength measuring 4 of 5 in the quadriceps and hamstrings.  
December 2005 VA examination notes that the affected muscles 
are the right vastus lateralis and right rectus femoris.  
There was no indication of bone structure or vascular 
structures being affected.  Range of motion in the right knee 
was reported to measure zero to 120 degrees, and muscle 
strength on both flexion and extension measured 5 of 5 and 
was symmetrical with the left.  No additional loss of range 
of motion was observed after repetitive use due to pain, 
fatigue, weakness or lack of endurance.  The examiner further 
noted, specifically, that there was no tendon damage, or bone 
or joint damage.  Results of X-rays reveal some shrapnel 
retained within the soft tissues, about mid thigh, but no 
bony abnormality.  The examiner commented that the residuals 
of the SFW in the right thigh consisted of scars and numbness 
absent muscle weakness.  These findings were not expected to 
result in loss of power, weakness, lower threshold of 
fatigue, pain, or impairment of coordination or uncertainty 
of movement.  

Similarly, the Board notes that the examinations all reveal 
findings of peripheral numbness and lack of sensation.  In 
particular, the December 2005 report notes decrease in sharp 
and dull and vibration from nine inches below the anterior 
iliac crest and throughout the anterior lower leg into the 
first, second, and third toes.  But the examiner further 
opined that these findings were consistent with L2, L3, L4, 
and L5 dermatomes, which were in turn consistent with the 
history of degenerative disk disease.  Clinical findings 
showed loss of disc height at the L5-S1 level and 
degenerative endplate changes at all levels.  The examiner 
diagnosed degenerative disk disease with radiculopathy 
affecting L2-L5 dermatomes of the right lower extremity.  
Accordingly, the Board referred the issues of service 
connection for back disability and neurological impairment 
resulting from or associated with the right thigh SFW 
residuals to the RO for separate adjudication.  

In sum, medical evidence in this case shows that the veteran 
has a documented history of deep penetrating SFW wound to the 
right thigh with debridement and prolonged hospitalization in 
1944.  Yet, while the veteran did undergo debridement, there 
is no evidence that he experienced prolonged infection, or 
that the injury was produced by an explosive missile, or was 
productive of more than a short track.  Rather, the wound was 
produced by shrapnel and, while deep and penetrating, was 
shown to have healed completely and to have been productive 
of no more complaints throughout his period of service.  In 
addition, the veteran has consistently complained of cardinal 
signs and symptoms of weakness, lowered threshold of fatigue, 
and pain.  He further testified that he experienced lack of 
coordination.  Objectively, the medical evidence reflects 
findings muscle impairment productive of pain, weakness no 
greater than 4 of 5, and with range of motion measuring zero 
to 120 with no other bone, joint, or vascular involvement, 
and no findings of increased symptomatology on repetitive 
use.  

Under the criteria, this equates to muscle impairment that is 
no more than moderate in severity.  

Thus, the preponderance of evidence is against the assignment 
of an evaluation greater than 10 percent for the service-
connected SFW residuals of the right thigh.

In evaluating the veteran's service-connected residuals of 
right thigh SFW, the Board considered the disabling effects 
of pain and weakness, as indicated in the above discussions.  
See DeLuca, supra.  The veteran's complaints of pain, 
weakness, and fatigue-pain and the examiners' observations of 
pain and weakness were considered in the level of impairment 
and loss of function attributed to his right thigh 
disability, as discussed above.  No other findings of 
impairment on repetitive use were observed.  The Board notes 
that these manifestations are contemplated in the evaluations 
already assigned for this disability.  The presence of other 
factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59, and 4.71a is 
not shown.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not exceptional or unusual as to render 
impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 


ORDER

An evaluation greater than 10 percent for SFW residuals of 
the right thigh,  
MG XIII, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


